Citation Nr: 0906582	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for hypertension to 
include as secondary to service-connected disability.

5.  Entitlement to an effective date earlier than September 
28, 2006, for the award of special monthly compensation (SMC) 
for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction does 
not result in deformity of the penis.

2.  The Veteran's peripheral neuropathy of the right lower 
extremity is productive of no more than mild incomplete 
paralysis.

3.  The Veteran's peripheral neuropathy of the left lower 
extremity is productive of no more than mild incomplete 
paralysis; although there is objective evidence of slow 
conduction velocity along the left sural nerve, there are no 
motor deficits medically attributed thereto. 

4.  The effective date for the grant of service connection 
for erectile dysfunction is September 28, 2006; the grant of 
SMC for loss of use of a creative organ was premised on the 
grant of service connection for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected erectile dysfunction are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, 
Diagnostic Code 7522 (2008).

2.  The criteria for an initial 10 percent evaluation, but no 
higher, for service-connected peripheral neuropathy of the 
right lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124(a), Diagnostic Code 
8525 (2008).

3.  The criteria for an initial 10 percent evaluation, but no 
higher, for service-connected peripheral neuropathy of the 
left lower extremity have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124(a), Diagnostic Code 8525 
(2008).

4.  The criteria for an effective date earlier than September 
28, 2006, for the grant of SMC for loss of use of a creative 
organ, have not been met.  38 U.S.C.A. §§ 5110, 1114(k) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 3.350(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in January and 
March 2007 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Both letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The January 2007 letter advised the Veteran of how VA 
determines disability ratings, and both letters advised the 
Veteran of how VA determines effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in June 2006.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Veteran was also accorded VA examinations in November 
2006.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The November 
2006 VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for erectile dysfunction and peripheral neuropathy of the 
lower extremities.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

a.	Erectile Dysfunction

The Veteran's erectile dysfunction is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Erectile dysfunction does not have a 
specific diagnostic code.  When a Veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The Veteran's 
erectile dysfunction, in this case, is rated by analogy under 
a diagnostic code for a closely related disease that affects 
the same anatomical functions and has closely analogous 
symptomatology -- penis deformity, with loss of erectile 
power.

Under Diagnostic Code 7522, a 20 percent disability rating 
will be assigned when there is deformity of the penis with 
loss of erectile power.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.  In this regard, it is important to note that 
as a result of his erectile dysfunction, the Veteran is being 
paid special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a).

The Board notes that the Veteran indicated on an addendum to 
his March 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, that his loss of erectile function is a per se 
deformity because it is not functioning as designed in that 
it is ineffective for the purposes for which it is understood 
as a sensory [pleasure] organ and accordingly it is deformed 
by definition.

The Veteran was afforded a VA genitourinary examination in 
November 2006. Physical examination of the Veteran revealed 
normal testicles, epididymis, spermatic cord, and scrotum.  
No penis deformity was noted.

There is no doubt that the Veteran has suffered a loss of 
erectile power, however, the prime criteria under Diagnostic 
Code 7522 is a deformity of the penis.  Contrary to the 
Veteran's definition of deformity, Stedman's Medical 
Dictionary defines deformity as "a permanent structural 
deviation from the normal shape, size, or alignment, 
resulting in disfigurement; may be congenital or acquired."  
See Stedman's Medical Dictionary, 27th edition, p. 446.

The Veteran's treatment records and VA examination report are 
silent as to any penile deformity.  Consequently, the Board 
must conclude that the disability is properly evaluated as 
noncompensably disabling under the schedular criteria.  
Moreover, there are no identifiable periods of time, since 
the effective date of service connection, during which this 
condition has been shown to be compensably disabling, and 
thus higher "staged ratings" are not warranted.

The Board notes that there is not a separate diagnostic code 
under the rating schedule for erectile dysfunction.  Instead, 
the award for such dysfunction is intended to be made solely 
with reference to the statutory amount payable for loss of 
use of a creative organ, and the Veteran has received that 
award.

The Veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 7522, and no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic codes.

Accordingly, the record does not support a compensable rating 
for erectile dysfunction at any time during the period of 
this appeal.

b.	Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy of the 
left and right lower extremities is more severe than the 
current ratings reflect.  For both right and left lower 
extremity peripheral neuropathy, the RO assigned 
noncompensable initial evaluations pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8527, for internal saphenous nerve.  
Under this code, both mild and moderate paralysis of the 
internal saphenous nerve are assigned a noncompensable 
rating. Severe to complete paralysis of the nerve are 
assigned a 10 percent rating.  Diagnostic Code 8627 refers to 
neuritis of the internal saphenous nerve, while Diagnostic 
Code 8727 refers to neuralgia of that nerve.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2008).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2008).

A review of the medical evidence indicates that in October 
2005, the Veteran complained of leg getting painful and 
tingling for several months with activity or rest.  A 
December 2005 EMG Consult Note indicated that bilateral motor 
conduction and F-wave latency studies of the peroneal and 
posterior tibial nerves were within normal limits and that 
bilateral sural (sensory) nerve conduction studies showed 
slow conduction velocity in the left (more symptomatic side) 
sural nerve.  In October 2006, the Veteran complained of 
increasing pains in both legs that was affecting his 
ambulation at times.  

The Veteran was afforded a VA peripheral nerve examination in 
November 2006.  At that examination, the Veteran reported 
cold, shooting pains up the hip, numbness in toes, and having 
slight balance issues.  Motor examination showed numbness and 
no functional motor impairments of the lower extremities.  
Sensory function report was normal for vibration, pain, light 
touch, and position sense.  Reflex examination was normal.  
There was no muscle atrophy, no abnormal muscle tone or bulk, 
no tremors, tics or other abnormal movements.  The Veteran's 
gait was normal but the examiner noted balance difficulties 
when getting up from seated position after a lengthy amount 
of time.  The examiner diagnosed bilateral leg peripheral 
neuropathy with associated pain and weakness with no 
paralysis, neuritis, or neuralgia.

A December 2006 Urology Clinic Note indicates that neurologic 
examination demonstrated sensation and motor of bilateral 
lower extremities were grossly intact.  A January 2007 
Primary Care Assessment Follow-up note indicates that the 
Veteran had some numbness and weakness in his legs prior to 
falling down stairs two weeks prior.  

In this case the evidence firmly establishes, and there is no 
factual disagreement, that the Veteran's peripheral 
neuropathy involves the sural nerve, for which there is no 
specific rating code.  When an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.

The sural nerve is formed by the union of the medial sural 
cutaneous from the tibial and the peroneal communicating 
branch of the common peroneal usually about the middle of the 
calf, although this is highly variable, thence it accompanies 
the small saphenous vein around the lateral malleolus to the 
dorsum of the foot as the lateral dorsal cutaneous.  It is 
also called the external saphenous nerve or the short 
saphenous nerve.  See Stedman's Medical Dictionary, 27th 
edition, p. 1201.  Thus, the sural nerve is a branch of both 
the common peroneal nerve and the tibial nerve.  However, 
based on the functions and anatomical localization of the 
sural nerve, the Board finds that the most closely analogous 
nerve listed in 38 C.F.R. § 4.124a is the posterior tibial 
nerve.  

Pursuant to Diagnostic Code 8525 (posterior tibial nerve), a 
rating of 10 percent is assignable for mild and moderate 
incomplete paralysis, a rating of 20 percent is assigned for 
severe incomplete paralysis, and a rating of 30 percent is 
assignable for complete paralysis (paralysis of all muscles 
of the sole of the foot, frequently with painful paralysis of 
a causalgic nature, where toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, November 16, 2005.

In light of the evidence indicative of neuropathy, wholly 
sensory in the lower extremities, and the EMG findings of a 
slow conduction velocity of the left sural nerve, and taking 
into account the Veteran's reported symptoms of pain, 
numbness, and tingling, the Board believes that the Veteran's 
symptoms are most consistent with 10 percent evaluations 
bilaterally for incomplete paralysis of the sural nerve, as 
rated under Diagnostic Code 8525.  The Veteran's disability 
is clearly characterized by sensory disturbances.  For both 
lower extremities, the Board finds that the degree of 
symptomatology resulting from peripheral neuropathy is only 
mild in degree.  Since there is no objective evidence of 
diminished muscle strength, motor deficits, limitation of 
motion, painful motion, or gait abnormality in either lower 
extremity, it would not be reasonable to characterize the 
disabilities as equivalent to moderate, much less, severe 
incomplete paralysis of the lower extremity peripheral 
nerves.

Accordingly, the record does not support a 20 percent rating 
for moderate incomplete paralysis at any time during the 
period of this appeal.
   
c.	Extraschedular Considerations

The Board notes that there is no evidence of record that the 
Veteran's erectile dysfunction or lower extremity peripheral 
neuropathy cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the Veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his erectile dysfunction or lower extremity 
peripheral neuropathy.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

III.	Earlier Effective Date

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 
3.400(o).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under chapters 30, 31, 32, 
and 35 of that title or chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113 (West 2002).

In this case, the predicate service-connected disability, 
upon which special monthly compensation (SMC) was granted, is 
erectile dysfunction.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  The effective date of September 28, 2006, for the 
grant of service connection for erectile dysfunction has not 
been appealed, and remains undisturbed.  Because entitlement 
to SMC derives from the disability it specially compensates, 
it is a "downstream element" of the claim for compensation 
for erectile dysfunction, Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997), and there is no basis to award SMC for 
a time prior to the date of service connection of the 
disability upon which entitlement to SMC is based.  See Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997) (holding that there is 
no entitlement to an increase in compensation, by way of an 
effective date, for time when claimant not otherwise entitled 
to compensation).

As the effective date of the award of SMC for loss of use of 
a creative organ cannot have an effective date prior to the 
date of service connection for erectile dysfunction, the 
earliest possible effective date for SMC based on anatomical 
loss or loss of use of a creative organ, is September 28, 
2006.  See 38 C.F.R. § 3.400.


ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

Entitlement to an initial 10 percent evaluation, but no 
higher, for peripheral neuropathy of the right lower 
extremity is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an initial 10 percent evaluation, but no 
higher, for peripheral neuropathy of the left lower extremity 
is granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date earlier than September 28, 
2006, for the award of SMC for loss of use of a creative 
organ is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Although the Veteran 
was afforded a VA examination in conjunction with his claim 
for service connection for hypertension, this examination is 
not adequate for appellate purposes.  The Veteran's claims 
file was not available for review.  As such, all available 
evidence was not considered.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2008).

The Veteran's service treatment records indicate that the 
Veteran's blood pressure readings for three consecutive days 
in July 1975 (morning and afternoon) were:  July 28 - sitting 
128/86 and 130/86; recumbent 130/78 and 130/86; standing 
128/88 and 128/86.  July 29 - sitting 134/84 and 130/100; 
recumbent 130/80 and 138/60; standing 138/88 and 130/98.  
July 30 - sitting 142/98 and 136/94; recumbent 136/80 and 
136/82; standing 144/100 and 136/94.

The Board, therefore, concludes that an additional 
examination in conjunction with the review of the entire 
record is warranted to determine whether or not the Veteran's 
hypertension is related to in-service elevated blood pressure 
readings or to service-connected disability.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present hypertension.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hypertension is related to the 
symptoms documented during the Veteran's 
active duty service or is proximately due 
to or been chronically worsened by 
service-connected disability.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


